Name: Council Regulation (EEC) No 3802/81 of 21 December 1981 opening, allocating and providing for the administration of a Community tariff quota for 'Ã ¡Sljivovica' plum spirit, falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugoslavia (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 382 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3802/81 of 21 December 1981 opening, allocating and providing for the administration of a Community tariff quota for 'Sljivovica' plum spirit , falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugoslavia ( 1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES. products in question such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Yugoslavia over a representative refer ­ ence period and also to the economic outlook for the quota period in question ; Whereas , during the last three years for which statis ­ tics are available , the corresponding imports of each Member State represent the following percentages of imports into the Community from Yugoslavia of the products in question : Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof. Having regard to the proposal from the Commis ­ sion , Whereas Article 8 of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation ! 1 ) provides that plum spirit , marketed under the name Sljivovica , falling within subheading ex 22.09 C IV a ) of the Common Cus ­ toms Tariff and originating in Yugoslavia shall be imported into the Community at customs duties of 0-3 ECU per hectolitre per % volume of alcohol plus 3 ECU per hectolitre , within the limits of an annual Community tariff quota of 5 420 hectolitres ; whereas these goods must be accompanied by a cer ­ tificate of authenticity ; whereas the tariff quota in question should be opened for 1982 ; Member Stales 1978 1979 1 980 Benelux 2-7 2-4 3-9 Denmark 0-2 0-2 0 · 1 Germany 93-8 93 0 91 -9 Greece    France 2-9 3-7 1-9 Ireland    Italy 0-4 0-6  United Kingdom  0 · 1 2-2 Whereas both these percentages and the estimates from certain Member States should be taken into account as well as the need to ensure that, in the cir ­ cumstances , the obligations contracted under the Agreement concerned are allocated fairly among all the Member States ; whereas the approximate per ­ centages of the initial quota shares may therefore be fixed as follows : Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accur ­ ately as possible the true trend of the market in the Benelux 4 9 Denmark 0 2 Germany 87 9 Greece 0 2' France 3 2 Ireland 0 2 Italy 0 2 United Kingdom 3 2(  ) OJ No L 130, 27 . 5 . 1980, p . 2 . No L 382 / 2 Official Journal of the European Communities 31 . 12 . 81 Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments , the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should under the circum ­ stances be fixed at 75 % of the quota volume ; falling within subheading ex 22.09 C IV a ) of the Common Customs Tariff and originating in Yugo ­ slavia . 2 . Within the limits of this tariff quota the Com ­ mon Customs Tariff duty applicable to these prod ­ ucts shall be suspended at 0-3 ECU per hectolitre per % volume of alcohol plus 3 ECU per hectolitre . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the rele ­ vant provisions in the 1979 Act of Accession . 3 . Such goods , when imported , shall be accompa ­ nied by a certificate of authenticity issued by the competent Yugoslav authority conforming with the model annexed to this Regulation . Whereas the Member States ' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in contin ­ uity , any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its addi ­ tional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; A rticle 2 1 . A first instalment amounting to 4 060 hectolitres of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares, which subject to Article 5 shall be valid until 31 December 1982 , shall be as follows : ( hectolitres ) Benelux 200 Denmark 8 Germany 3 568 Greece 8 France 130 Ireland 8 Italy 8 United Kingdom 130 Whereas if, at a given date in the quota period , a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to pre ­ vent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; 2 . The second instalment amounting to 1 360 hec ­ tolitres shall constitute the reserve .Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members, Article 3 HAS ADOPTED THIS REGULAT ON : 1 . If 90 °/o or more of a Member State 's initial share as specified in Article 2 ( 1 ), or 90% of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up, then , to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share . Article 1 I. From 1 January to 31 December 1982 a Com ­ munity tariff quota of 5 420 hectolitres shall be opened for plum spirit marketed under the name Sljivovica, in containers holding two litres or less , 31 . 12 . 81 Official Journal of the European Communities No L 382 3 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end, notify the amount of the balance to the Member State making the last drawing . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 Article 4 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question established in their terri ­ tory have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs auth ­ orities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1982 . A rticle 5 Article 8 The Member States shall return to the reserve , not later than 1 October 1982 , such unused portion of their initial share as , on 15 September 1982 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1982 , of the total quantities of the products in question imported up to 15 Sep ­ tember 1982 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . At the Commission's request, the Member States shall inform it of imports actually charged against their shares . Article 6 Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is com ­ plied with . The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1982 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1981 . For the Council The President N. RIDLEY class="page"> BILAG - ANHANG - HAPAPTHMA - ANNEX - ANNEXE - A L LEGA TO - BIJLA GE 1 Exporter ( name , full address , country) Exportateur (nom , adresse complÃ ¨te , pays ) 2 No ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee (name , full address , country ) Destinataire ( nom , adresse complÃ ¨te , pays) 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit 'Sljivovica' Eau-de-vie de prunes «Sljivovica » (CCT subheading ex 22.09 C IV a )) [Sous-position du TDC : ex 22.09 C IV a)] 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 «Vovolof alcohol o/o vol d'alcool 1 1 Litres Litres 12 o/o vol of alcohol and litres ( in words) o/o vol d'alcool et litres (en lettres ) 13 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR i hereby certify that the plum spirit Sljivovica ' described ¡n this certificate corresponds with the definition given on the reverse Je certifie que l' eau-de-vie de prunes «Sljivovica · · dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant au verso . Place Date Lieu Date (Stamp and signature ) (Cachet et signature) DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more , marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages , published in the Official Journal of the Socialist Federal Republic of Yugoslavia on 7 October 1971 . DEFINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40% vol , commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques publiÃ ©e au Journal officiel de la rÃ ©publique socialiste fÃ ©dÃ ©rative de Yougoslavie le 7 octobre 1971 .